DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a method of making a part by an additive manufacturing process, comprising the steps of: (a) supporting a solid build platform on top of a support surface that includes openings extending therethrough; (b) traversing a powder dispenser positioned above the support surface across the build platform, while dispensing powder from the powder dispenser, so as to deposit the powder over the build platform, wherein some of the powder dispensed falls through the openings in the support surface and into a collection hopper; (c) traversing the build platform with a scraper to scrape the deposited powder, so as to form a layer increment of powder, wherein excess powder is scraped from the solid build platform and through the openings in the support surface and into the collection hopper; (d) using a directed energy source to fuse the layer increment of powder m a pattern corresponding to a cross-sectional layer of the part; and (e) repeating in a cycle steps (b) through (d) to build up the part in a layer-by-layer fashion.
The closest prior art, LU (CN102029389A), teaches a method of making a part by an additive manufacturing process, comprising the steps of: (a) supporting a build platform on a 1, or scraper; FIG. 2, paragraphs [0008], [0016], [0025], [0031], claim 4); (d) using a directed energy source to fuse the layer increment of powder in a pattern corresponding to a cross-sectional layer of the part (laser; Abstract and paragraphs [0005]-[0007]); and (e) repeating in a cycle steps (b) through (d) to build up the part in a layer-by-layer fashion (Abstract and claim 5).
However LU does not teach or suggest layer-by-layer depositing powder on solid build platforms on top of a grated support surface, or a hopper to collect unused powder material for recycling which reduces powder use by avoiding powder beds for material build-up, as required by the instant claims.  Thus, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 5-13 are allowed.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743